Citation Nr: 0803193	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

2.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).   

Procedural history

The veteran served on active duty from November 1962 until 
October 1964.  

In a June 2003 decision, the Board granted the veteran's 
claim of entitlement to service connection of PTSD.  In a 
July 2003 rating decision which implemented he Board's 
decision, the RO assigned an initial disability rating of 50 
percent.  
The veteran disagreed with the disability rating and 
subsequently perfected an appeal in May 2005.    

In September 2003, the RO received the veteran's claim of 
entitlement to TDIU.  The April 2006 rating decision denied 
the veteran's claim.  He disagreed with this decision and 
perfected an appeal as to this issue in September 2006.    

Issue not on appeal  

In the April 2006 rating decision, the RO denied service 
connection of coronary artery disease.  In May 2006, the 
veteran's attorney submitted a notice of disagreement as to 
the April 2006 rating decision which specifically limited the 
appeal to the denial of TDIU discussed above.  The veteran 
has not since disagreed with the denial of service connection 
for coronary artery disease.  Accordingly, that matter is not 
before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1. The evidence of record indicates that the veteran's PTSD 
is manifested by sleep disturbance, disturbance in mood and 
motivation, loss of concentration, re-experiencing trauma, 
intrusive thoughts, poor hygiene, suicidal ideation, 
difficulty adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  
Such symptomatology is productive of occupational and social 
impairment with deficiencies in most areas.  The medical and 
other evidence of record further indicates that the veteran's 
PTSD is not productive of total occupational and social 
impairment.

2.  The veteran's only service-connected disability is PTSD.

3.  The medical and other evidence of record indicates that 
the veteran's service-connected disability, alone, renders 
him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating, 70 
percent, for the veteran's PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for PTSD.  He is also seeking entitlement to TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated 
February 20, 2001 and April 8, 2005.  The letters advised the 
veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The VCAA letters specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide enough information about the records so that VA 
can request them from the person or agency that has them.  

In the February 2001 letter the veteran was specifically 
notified  to send or describe any additional evidence which 
he thought would support his claim.  The veteran was 
specifically advised that "You can always provide or tell us 
about additional information or evidence that you want us to 
try and get for you."  The April 2005 VCAA letter, the 
veteran was informed as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know. If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  These requests comply with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that the 
veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board acknowledges that the February 2001 VCAA letter of 
necessity dealt with the veteran's service connection claim, 
which was granted in June 2003. Nonetheless, it is applicable 
to the subsequently raised increased rating claim as well.  
See VAOPGCPREC 8-2003.  Additionally, the veteran was 
specifically advised concerning the need for evidence 
regarding degree of disability in a May 2006 letter.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, elements (1), veteran status (2) current 
existence of a disability and (3) relationship of such 
disability to the veteran's service are not at issue here.  

Moreover, as to elements (4) and (5), degree of disability 
and effective date, the veteran received specific notice as 
to both issues in the above-referenced May 2006 letter.   

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary. See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes several lay statements regarding the veteran's 
condition, current private and VA medical and psychological 
treatment records and reports of VA examinations.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  The veteran has declined the option 
of a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

1. Entitlement to an increased disability rating for service-
connected PTSD, currently evaluated as 50 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific rating criteria

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411 effective November 14, 1994.  

The VA Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders effective November 7, 1996.  
See 61 Fed. Reg. 52695 
(Oct. 8, 1996) [codified at 38 C.F.R. § 4.130]. 

Effective from November 13, 1994 until November 7, 1996 the 
following criteria applied:  

A 50 percent rating will be warranted in cases where there is 
considerable impairment of interpersonal relationships and 
employability.  

A 70 percent disability rating with severe symptoms of social 
and industrial impairment.

A 100 percent rating is assigned where all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, and where the veteran 
suffers from totally incapacitating psychoneurotic 
symptomatology bordering on gross repudiation of reality, 
with demonstrable inability to obtain or retain employment.  

See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The current criteria allows for the following levels of 
disability:  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.   Id.

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change, 
in this case November 7, 1996. The Board can apply only the 
former regulation to rate the disability for periods 
preceding the effective date of the regulatory change. 
However, the former rating criteria may be applied 
prospectively, beyond the effective date of the new 
regulation.  See VAOPGCPREC 3-2000.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.

Initial matter - the TDIU claim

As will be discussed below, the Board is granting the 
veteran's claim of entitlement to TDIU.  While a claim for 
TDIU may not be considered when a 100 percent rating is in 
effect [see VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. 
App. 33 (2001)], it does not necessarily follow that 
consideration of the award of a 100 percent rating for a 
service-connected disability is precluded when a TDIU has 
been awarded.  A claim for TDIU "presupposes that the rating 
for the [service-connected] condition is less than 100% and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  Thus, the award of TDIU below 
is not dispositive of the veteran's increased rating claim.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007) and 
38 C.F.R. § 4.312 Diagnostic Code 9411 [PTSD] (1996).  Under 
both the former and the current criteria, Diagnostic Code 
9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the veteran's case (PTSD).  In any event, with 
the exception of eating disorders, all mental disorders, 
including PTSD, are rated under the same criteria in the 
Rating Schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Mittleider concerns

According the April 2006 VA examination and the numerous 
opinions submitted by the veteran's treating psychologist, 
M.M., in addition to the service-connected PTSD, the veteran 
also suffers from a non-service connected depressive disorder 
and substance abuse in remission.  It is now well settled 
that the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).   

The majority of the medical evidence of record does not draw 
any such distinction regarding the veteran's mental health 
symptomatology, and it appears that such distinction is 
impossible as a practical matter.  In August 2003, M.M. 
concluded that "functional impairment due to PTSD alone 
would be quite severe...admittedly [the veteran's other 
conditions] add to his vocational limitations, but even were 
those factors resolved, he would have serious problems 
securing and maintaining employment."  The Board will 
therefore assume that all psychiatric symptomatology is 
attributed to PTSD.

Schedular rating

For reasons expressed immediately below, it is the judgment 
of the Board that the veteran's symptoms more appropriately 
warrant the assignment of a 70 percent rating under 
Diagnostic Code 9411 under both the former and the current 
criteria.



The former criteria

The medical evidence shows severe symptoms of social and 
industrial impairment.  Specifically, as noted above, the 
veteran's treating psychologist has determined that his PTSD 
symptoms cause severe industrial impairment.  Notably, the 
psychologist has submitted opinions to that effect in August 
2003, October 1999, and March 1998.  In September 2006, the 
veteran's treating psychiatrist filed an opinion also noting 
the veteran's unemployability due to PTSD symptoms.  The 
April 2006 VA medical examiner noted that the veteran had 
"poor psychosocial functioning currently".   

In regards to social impairment, the veteran has reported 
limited social relationships, with the ability to maintain a 
relationship with only one of his two children and a history 
of divorce.  Further, the veteran reports no friends.  As 
noted above, the veteran's treating psychologist has 
repeatedly certified to VA his opinion that the veteran's 
PTSD symptomatology limits his interpersonal interactions.  
This conclusion was essentially replicated in the April 2006 
VA examination report.  

Accordingly, the criteria for a 70 percent disability rating 
is shown under the former schedular criteria.  

The Board has considered whether or not a still higher 100 
percent disability rating might be warranted under the former 
criteria.  While the medical evidence is of one conclusion 
that the veteran suffers from severe symptoms resulting in 
social and industrial impairment, the evidence does not 
indicate at any time that the veteran suffers from virtual 
isolation in the community, and where the veteran suffers 
from totally incapacitating psychoneurotic symptomatology 
bordering on gross repudiation of reality.  The veteran has 
consistently been oriented as to time and place and there is 
no evidence of serious cognitive deficits such that there is 
a suggestion that the veteran's mental condition borders on a 
gross repudiation of reality.  Specifically, the April 2006 
VA examiner noted that the veteran's treatment had focused on 
encouraging the veteran to become involved in volunteer work.  
Because the veteran's treatment team deemed him capable of 
considering volunteer activities, they clearly did not judge 
the veteran to be so disconnected from reality that he was 
unable to function in the world.  Accordingly, the criteria 
for the still higher 100 percent disability rating is not 
met.  

For the reasons set out above, the medical evidence supports 
the conclusion that the criteria for a 70 percent disability 
rating and no higher have been met under the former schedular 
criteria.  

The current criteria
         
The Board finds that the veteran has also met the criteria 
for the assignment of a 70 percent disability rating under 
the current criteria.  Under the current criteria, a 70 
percent disability rating is assigned for occupational and 
social impairment in most areas.  As set out in detail above, 
the medical evidence clearly demonstrates that the veteran 
suffers from such limitations and therefore a 70 percent 
disability rating is warranted.  

For reasons expressed immediately below, the Board has 
concluded that the evidence does not support a conclusion 
that the veteran has symptoms of total occupational and 
social impairment which would warrant the assignment of a 100 
percent disability rating.

The medical records do not show a gross impairment in thought 
process. Nor is there evidence of persistent delusions or 
hallucinations.  At the April 2006 VA examination, there was 
no sign of any delusional framework being present.  Moreover, 
no hallucinations or gross impairment of thought process is 
noted in the opinions of the veteran's treating therapist or 
in the treatment records.  

The veteran is not currently in persistent danger of hurting 
himself or others, and there is no evidence of grossly 
inappropriate behavior.  Although the veteran was 
incarcerated in 1987, there is no indication of any legal 
trouble since that time or any indication that such was 
related to a violent offense.  The veteran's demeanor and 
communication were both appropriate.  As discussed above the 
veteran has difficulty dealing with others, there is no 
evidence of any behavior which could be described as "grossly 
inappropriate".

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  Additionally, the Board 
acknowledges that the veteran's hygiene was noted to be 
somewhat impaired at the time of the April 2006 VA 
examination, however, there is no other indication that the 
veteran requires any assistance with such functions.  Or that 
such lack of hygiene was severe.      

There is no evidence that the veteran is disoriented as to 
time or place. The reports of the October 1999 and April 2006 
VA examinations reveal that the veteran was oriented to time 
and place.

The evidence is also not consistent with memory loss of close 
relatives, his prior occupation, or his own name.  The 
reports of the month year, October 1999 and April 2006 VA 
examinations show that the veteran was oriented to his name 
and that he was able to report his family history and work 
history.  There was no report of such disruption in the 
ongoing statements from the veteran's therapist.  

Additionally, the Board notes that in a September 2003 
opinion of the veteran's treating psychologist a GAF score of 
48 to 56 was assigned for the veteran's PTSD symptoms.  These 
scores are consistent with findings such of moderate to 
severe symptoms such as flat affect, occasional panic 
attacks, serious impairment in social and occupational 
functioning (e.g., no friends, unable to keep a job).  The 
GAF score thus appears to be congruent with a 70 percent 
disability rating, and it does not appear to be consistent 
with total disruption in social and industrial functioning 
contemplated in a 100 percent disability rating.  
  
Thus, based on the evidence of record, the Board finds that 
the symptomatology reported by the veteran and reflected in 
the record is not consistent with the assignment of a 100 
percent rating, but is more reflective of occupational and 
social impairment, with deficiencies in most areas, 
consistent with a 70 percent rating.

In not granting a 100 percent schedular rating for PTSD, the 
Board is not minimizing the severity of the veteran's 
symptoms.  These symptoms, while productive of significant 
impairment, are not so severe that the veteran can be said to 
be totally impaired.  Despite demonstrated difficulties with 
respect to social relationships, the veteran is clearly able 
to function socially, as has been demonstrated by continuing 
his current marriage, his relationship with his son and his 
ongoing participation in therapy.  Hence, while the veteran 
may have difficulty coping with others, the evidence does not 
demonstrate total social impairment.  With respect to 
occupational impairment, this is clearly demonstrated, but 
such pathology is contemplated in the assignment of a 70 
percent rating.

In summary, the evidence does not disclose the severe level 
of impairment of thought processes required for the 
assignment of a 100 percent schedular rating and the 70 
percent disability rating will be assigned.  

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially-assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the period on appeal.  
Notably, the veteran's treating therapist has consistently 
provided VA with an identical assessment of the veteran's 
condition for the entire period between July 1996 and 
September 2006.  A review of the totality of the medical 
evidence fails to disclose any indication of an appreciable 
change in the veteran's condition between November 1994 and 
the present.  

The Board accordingly finds that the increased 70 percent 
rating it has assigned under both the former and current 
schedular criteria should be made effective as of the date of 
service connection for PTSD, November 14, 1994.

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).  

In the April 2005 statement of the case, the RO specifically 
included the regulations pertaining to extraschedular 
evaluations.  Since an extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2007) in connection 
with the issues on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Neither the veteran nor his attorney has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalization for PTSD.  Indeed, based on the record and 
the veteran's own self report it appears that the veteran has 
only sought inpatient treatment for PTSD on one occasion, in 
1994.  However, the record includes a December 1, 1994 letter 
from the VAMC in Tomah indicates that the veteran's request 
for inpatient treatment was ultimately denied.  Accordingly, 
there has been no hospitalization for the claimed condition 
during the period on appeal.  The Board notes that the 
veteran was apparently hospitalized for mental health 
complaints in January 1990.  However, one hospitalization 
over a seventeen year period is not "frequent" 
hospitalization.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
Although the veteran is currently unemployed and the medical 
evidence indicates that his PTSD symptomatology would prevent 
him from becoming employed, this disruption in employment is 
part of the schedular criteria for the veteran's disability.  
Therefore, the veteran's unemployment alone does not present 
an exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such potential occupational impairment is 
specifically contemplated in the 70 percent rating the Board 
has assigned and in the TDIU entitlement discussed below.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards under either the current 
or the former criteria and to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2007).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

2. Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2007).  
The Court noted the following standard announced by the 
United States Eighth Circuit Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran's sole service-connected disability is PTSD, 
which as explained above now rated 70 percent disabling.  
Because the veteran's disability rating is 
70 percent, with his one disability being at least 40 percent 
disabling, the service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).  The question thus becomes whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected PTSD.

The veteran's treating psychologist has repeatedly indicated 
that the veteran is unemployable because of his PTSD.  In 
September 2006, the veteran's psychiatrist submitted a 
similar opinion.  The April 2006 VA examination did not 
address employability per see but found the level of the 
veteran's impairment to be severe and the veteran's level 
functioning to be poor.  This evidence is in favor of the 
TDIU claim.  

The only evidence which disputes this conclusion in any way 
is the October 1999 VA examination which failed to diagnose 
PTSD and indicated that the veteran's limitations were due to 
non-service connected factors.  However, since that time, the 
veteran's PTSD diagnosis has been confirmed and service 
connection has been granted.  Accordingly, the October 1999 
examination is not reflective of significant recent evidence, 
which indicates that the veteran's PTSD symptoms, alone, 
render him unemployable.  The veteran's treating therapist 
and treating psychiatrists, who both have had an ongoing 
therapeutic relationship with the veteran and who have 
monitored his condition, have determined that the veteran's 
PTSD symptomatology was significant enough to render the 
veteran unemployable.  Although there is no "treating 
physician rule", see White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001), the Board is persuaded by the treating 
psychologist's and psychiatrist's findings.        

Accordingly, in light of the evidence showing unemployability 
due to PTSD, the Board concludes that a grant of TDIU is 
warranted under 38 C.F.R. § 4.16(a).
The benefit sought on appeal is accordingly allowed.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 70 percent disability rating for service 
connected PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to TDIU is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.   



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


